Citation Nr: 1624196	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  14-26 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to March 1967.  He died in April 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board from a June 2011 rating decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to service connection for the cause of the Veteran's death.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that service connection is warranted for the cause of the Veteran's death.  The appellant essentially contends that the Veteran's cause of death, namely peritoneal carcinomatosis, was caused by his exposure to Agent Orange during service in Vietnam.  

In order to establish service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

At the time of the Veteran's death, service connection was not in effect for any disabilities.  

A certificate of death notes that the Veteran died in April 2010.  The cause of death was listed as peritoneal carcinomatosis of unknown origin.  It was noted that he died at Advocate Lutheran General Hospital, and an autopsy was not performed.  

The Veteran's exposure to Agent Orange/herbicides in service is presumed, as he served in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.2(f).  If a veteran was exposed to an herbicide agent during active service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  The list of the diseases that are related to herbicide exposure includes various cancers.  See 38 C.F.R. § 3.309(e).  The Secretary of VA has reiterated that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  If there is no presumptive service connection available, direct service connection can still be established if the record contains competent medical evidence of a current disease process that has been related to exposure to an herbicide agent in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA treatment records show that in March 2010, the Veteran was seen for complaints of recently developing abdominal pain.  The assessment included constipation, hyperlipidemia, small AAA, ankylosing spondylitis, and elevated PSA (biopsy negative 1/2010).

Private treatment records from Advocate Lutheran General Hospital show that on April 9, 2010, the Veteran reported to the emergency room complaining of diffuse abdominal pain that he noticed the day prior to admission.  It was noted that he had a past medical history of recently diagnosed ascites.  He had noticed his abdomen getting larger since three weeks ago.  He also reported he had lost approximately 30 pounds over the last four months because of having no appetite.  It was noted that he recently had a CT scan of the abdomen due to his abdominal distension, which showed severe ascites; that he had an EGD which revealed esophagitis; and that a colonoscopy revealed diverticulosis.  It was noted that he had had paracentesis two days prior where approximately four liters of fluid were removed and pathology showed adenocarcinoma.  He also had a paracentesis on the day of admission in the emergency department where 20 ml of fluid was removed.  The discharge summary showed that on April 9, 2010, the Veteran was admitted to the general medical floor for further evaluation and assessment, and it was discovered that his ascites were secondary to peritoneal carcinomatosis of unknown primary as well as likely peritonitis.  His prognosis was quite poor with malignant ascites due to duodenal carcinoma.  Therapy was to be palliative, and six days later he was discharged to hospice.  His discharge diagnoses included peritoneal carcinamatosis of unknown primary, ascites, peritonitis, pain, hypotension, paroxysmal atrial fibrillations, and acute renal failure.  

In a consultation report from Advocate Lutheran General Hospital dated April 10, 2010, it was noted that the Veteran started to feel poorly in December 2009, and had an elevated PSA of 8 and a biopsy that was apparently negative.  Since that time he had significant anorexia and lost 25 pounds.  Three to four weeks prior he noted abdominal bloating and had developed left upper quadrant pains, and a CT scan revealed significant ascites, a small right pleural effusion, and tiny pulmonary nodules at the bases.  On April 7th, he underwent a colonoscopy which revealed diverticula and an endoscopy which showed mild esophagitis, and paracentesis of 4 liters of fluid.  The pathology revealed an adenocarcinoma that was CDX-2 positive, consistent with GI primary.  He had initial relief from paracentesis but then had a rapid recurrence of his bloating over the past 42 hours.  The assessment included weight loss, ascites, upper quadrant abdominal pains, and adenocarcinoma of unclear primary.  It was noted that the above findings were quite suggestive of an underlying GI tumor most likely a pancreatic cancer or a biliary tract tumor, and he did not appear to have a gastric or colon cancer based on endoscopy.  

VA treatment records included a note from a VA physician dated in March 2012, wherein it was noted that the appellant had sent a letter inquiring if the Veteran had medical conditions which could have contributed to his premature death.  The VA physician noted that the Veteran had died of peritoneal carcinomatosis of unknown origin at Lutheran General Hospital in April 2010.  The VA physician noted speaking with the appellant by phone in February 2012, about her claim being denied due to lack of evidence that Veteran's exposure to Agent Orange lead to peritoneal carcinomatosis and his death.  The VA physician indicated that to his knowledge the Veteran did not have any specific medical conditions which could lead to the developing of peritoneal carcinomatosis and that the cause of it would likely remain unknown.   

The Board finds that after review of the record, further development is warranted on the claim for service connection for the cause of the Veteran's death.  In that regard, a VA medical opinion should be obtained to determine whether a disability incurred in or aggravated by active service was a contributory cause of the Veteran's death, as defined in 38 C.F.R. § 3.312.

The Board also notes that there appear to be outstanding medical records.  In that regard, in the treatment records from Advocate Lutheran General Hospital dated from April 9th through 15th, 2010, it was noted that prior to admission the Veteran underwent testing pertaining to complaints of abdominal pain and distention, including a CT scan, colonoscopy, EGD, and abdominal fluid draining.  It appears that records pertaining to these various tests have yet to be obtained.  Thus, a remand is necessary in order to ensure that an attempt it made to obtain all potentially pertinent records.  Further, given that the appellant is unrepresented, the Board finds that on remand it is appropriate to provide the appellant another opportunity to identify any additional treatment the Veteran may have received prior to this death, and to submit completed release forms so that the VA may make reasonable efforts to try to obtain evidence that may be pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she provide identifying information regarding any additional treatment or testing the Veteran may have had pertaining to his abdominal pain complaints prior to his death.  This should specifically include information regarding the CT scan, EGD, paracentesis, and colonoscopy he apparently underwent just prior to his terminal hospitalization.  Associate any outstanding records with the claims file.  Negative replies should be requested.  

2.  After the aforementioned development is completed to the extent possible, forward the claims file and a copy of this remand to an appropriate VA clinician.  Request that the VA clinician review the complete record, and provide opinions as to the following:

a.  Whether the Veteran's peritoneal carcinomatosis was of primary origin or metastasized from another cancer.  

b.  If the Veteran's peritoneal carcinomatosis was of primary origin, whether it is at least as likely as not (50 percent probability or more) that peritoneal carcinomatosis was related to his active service, to include his presumed exposure to herbicide agents therein.  

c.  If the Veteran's peritoneal carcinomatosis originated from a cancer in another part of his body, provide an opinion as to the probable origination of the peritoneal carcinomatosis.  If the examiner concludes that there are multiple possible locations that the peritoneal carcinomatosis originated from, the examiner should, if possible, indicate the likelihood (in percentages) that each such location was the site of the primary cancer.  In addition, opine as to whether it is at least as likely as not (50 percent probability or more) that the primary cancer location was related to the Veteran's active service, to include his presumed exposure to herbicide agents therein. 

Please provide a complete explanation for each opinion rendered.  In offering any opinion, the examiner should consider that the late Veteran is presumed to have been exposed to herbicides by virtue of his service in Vietnam.  Rationales must be provided in support of all opinions provided.  If the questions listed above cannot be answered on a medical or scientific basis, without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer should clearly specify this in the report, and explain why this is so.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the appellant's claim.  If any benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

